Citation Nr: 1436411	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Fiancé


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded the case in January 2011 for further development.  The mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).

The Veteran testified before the undersigned Acting Veterans Law Judge in a May 2010 Board Hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is service-connected for pituitary adenoma-rated at 20 percent disabling, tremors/incoordination of the right hand secondary to pituitary adenoma-rated at 30 percent disabling, tremors/incoordination of the left hand secondary to pituitary adenoma-rated at 20 percent disabling, decreased vision in the left eye secondary to pituitary adenoma-rated at 10 percent disabling, convulsive disorder-rated at 20 percent disabling, postoperative small bower obstruction-rated noncompensable, and appendectomy-rated noncompensable.  The combined disability rating is 70 percent disabling.

2.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education, training, and occupational experience.  





CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran claims that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  His service-connected disabilities include tremors and incoordination of the right and left hand, pituitary adenoma, convulsive disorder, decreased vision of the left eye, post-operative small bowel resection and appendectomy.  

At his May 2010 Board Hearing, the Veteran stated that he was employed as an industrial radiographer from 1968 to 1976 and then as a lab and x-ray technician from 1976 to 1997.  As an industrial radiographer, the Veteran used an x-ray machine and had to go out and inspect various areas; in doing so, he had to locate the particular area to be examined, locate the device to be used, and place a film in a precise location.  He stopped working in that position because he started "shaking."  As a lab and x-ray technician, he used needles and hypodermics to extract blood and gave fluid injections, and his shaking affected it.

The Veteran stated that around 1997 he stopped working because his service-connected disabilities, to include primarily his bilateral hand tremors, prevented him from continuing in his line of work.  It was noted that the Veteran had two years of college education with no other relevant training.  The Veteran further stated that he presently experiences a number of symptoms which interfere with his activities of daily living, including seizures, tremors, dizziness and blurred vision.  

A review of the record reveals a long history of dizziness, blurred vision, headaches and seizures.  Regarding the Veteran's employment, treatment records dated in October and November 1998 reported that the Veteran stopped working due to his low back pain.  A QTC examination report dated in October 1998 reported the Veteran's assertion that he was unable to work because of his recurrent headaches and blurred vision.

Specifically, the Veteran is service-connected for pituitary adenoma-rated at 20 percent disabling, tremors/incoordination of the right hand secondary to pituitary adenoma-rated at 30 percent disabling, tremors/incoordination of the left hand secondary to pituitary adenoma-rated at 20 percent disabling, decreased vision in the left eye secondary to pituitary adenoma-rated at 10 percent disabling, convulsive disorder-rated at 20 percent disabling, postoperative small bower obstruction-rated noncompensable, and appendectomy-rated noncompensable.  When combined because of a common etiology, the Veteran's ratings meet the schedular requirements for entitlement to individual unemployability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.25.  

Furthermore, evidence in the record reflects that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience because of his service-connected disabilities.  The pertinent medical evidence includes the reports and opinions from an April 2011 VA examination and an April 2011 letter from a VA medical doctor. 

At the April 2011 VA examination, the examiner considered the Veteran's reports of symptomatology, including his repeated reports of daily tremors involving his hands, which cause him to drop objects and have difficulty writing.  The Veteran also reported problems with his balance and vision.  

In relevant part, the examiner opined that based on the findings regarding his tremors, the Veteran would not be able to perform his previous job and would have difficulty with jobs requiring the use of his hands.  The examiner further opined that the Veteran's vision disability may impact the Veteran's driving and his ability to drive to work.  The examiner found that the Veteran's pituitary adenoma should not have any impact on sedentary employment.

In an April 2011 letter, Dr. S.A.-the Veteran's medical doctor-states that the Veteran is suffering from a severe underlying neurologic condition, which has progressed significantly with little overall improvement.  Dr. S.A. states that the disease is extremely debilitating and interferes and prevents the Veteran from not only being able to perform focused, coordinated physical tasks and functions but also from being able to perform simple basic activities of daily living.  Dr. S.A. opined that because it is unlikely that the Veteran's condition will improve and would in fact get worse, the Veteran should be considered permanently disabled, unemployable, and unable to pursue or perform work in any capacity.

In this case, the aforementioned medical evidence consistently reflects that the Veteran's service-connected disability of his hands and neurologic condition impacts the Veteran's ability to use his hands and perform physical activities.  Although the April 2011 examiner indicates that the Veteran may be capable of securing work in sedentary employment, the Veteran's documented education level, training, and previous work experiences is inconsistent with this type of employment; the Veteran's ability to obtain and maintain substantially gainful employment has been dependent on his ability to move and perform focused, coordinated physical tasks using his hands.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not a sufficient . . . . The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").

Accordingly, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's service-connected disabilities are of such severity as to preclude his participation in substantially gainful employment; entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


